DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 6/11/2019. Claims 1-20 are pending for examination.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication interface (210) configured to receive” and “memory system (204;2Q6) configured to store”, in claim1,
“operational memory configured to store” in claim 2,
“data buffer configured to queue” in claim 3 and claim 5, etc.
This list of examples are only a few examples and there are other various instances of “configured to” throughout the entire claim set (claims: 1, 3, 5, 6, 7, 8, 9, 10, 13, 15, 17 and 18), of which sections 4, 5 and 6 also apply, accordingly.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spero et al. (Spero; US 5072218).  

Regarding claim 1, Spero teaches a helmet system (Fig 2B, 220) comprising:
a communication interface (210) configured to receive (via signal line 222) a plurality of aircraft data (col 6:57 – col 7:5; a sequence of waypoint position signals indicative of the position of waypoints in a selected flight path of the aircraft);
a memory system (204;2Q6) configured to store the aircraft data; and
a processing system (202) operably coupled to the communication interface (210) and the memory system (204), the processing system configured to:
format the aircraft data into a plurality of time sequential records (col 22:14-16, step 328; the current and next waypoint earth position signals retrieved from storage);

manage storage within the memory system as a circular buffer (col 22:42-44, step 338; storage buffer of current and next flight path waypoints stored in a storage buffer of the RAM 204).

Regarding claim 2, Spero teaches the helmet system of claim 1, and Spero further teaches wherein the aircraft data comprises one or more of flight data associated with operation of an aircraft (¶150; flight data to be compressed) and crash survivable memory unit data (¶139; crash survivable memory unit), and the flight data comprises one or more of aircraft and engine parameters (col 4:52-59; helmet mounted display system presenting flight information to pilot including symbols indicative of aircraft operating and aircraft flight parameters such as engine torque, aircraft airspeed, rate of climb and a horizon indicator).

Regarding claim 3, Spero teaches the helmet system of claim 1, and Spero further teaches wherein the memory system comprises a data storage system (memory; col 22:42-44, Fig 2B) configured to store the aircraft data (non-volatile ROM 206) and an operational memory (RAM 204) configured to store values for display on a helmet visualization system of the helmet system (system 232 of helmet system).

Regarding claim 5, Spero teaches the helmet system of claim 3, and Spero further teaches wherein the data storage system (memory; col 22:42-44, Fig 2B) comprises a data buffer configured to queue the time sequential records (current and next flight path waypoints stored in a storage buffer of the RAM 204) prior to writing to nonvolatile memory (ROM 206) of the data storage system.

Regarding claim 11, claim 11 is interpreted and rejected the same as claim 1 above.
Regarding claim 12, claim 12 is interpreted and rejected the same as claim 2 above.
Regarding claim 13, claim 13 is interpreted and rejected the same as claim 3 above.
Regarding claim 15, claim 15 is interpreted and rejected the same as claim 5 above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Sawano et al., (Sawano; US 20050202868).  

Regarding claim 4, Spero teaches the helmet system of claim 3, and Spero further teaches wherein the data storage system comprises nonvolatile memory (Fig 2B; non-volatile ROM 206) but does not explicitly teach being enclosed in a detachable housing that is separable from the helmet system.
	Sawano from an analogous art teaches the concept of an electronic device receiving a ROM memory card in a detachable and separable housing (¶056). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero with the concept, as taught by Sawano for the purpose of inserting and removing nonvolatile memory/ROM as a convenience to the user.

Regarding claim 14, claim 14 is interpreted and rejected the same as claim 4 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of McFall (US 5561855).  



Regarding claim 16, claim 16 is interpreted and rejected the same as claim 6 above.

Claims 7, 8, 9, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Koepke (US 20170251096).  

Regarding claim 7, Spero teaches the helmet system of claim 1, but is silent on the communication interface comprises a physical data bus. Koepke from an analogous art teaches the concept of a communication interface comprising a wired communication link configured to transfer data between the helmet system and one or more external communication nodes (communicating via a wired connection with crash memory unit (¶139). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero with the concept, as taught by Koepke for the purpose of using either a wired communication link, as a convenience to the user.

Regarding claim 8, Spero teaches the helmet system of claim 1, but is silent on the communication interface comprising a wireless communication link. Koepke from an analogous art teaches the concept of a communication interface comprising a wireless communication link 

Regarding claim 9, Spero teaches the helmet system of claim 1, but Spero is silent on being configured to compress the aircraft data..
Koepke from an analogous art teaches the concept of compressing aircraft/flight data (¶150). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero with the concept, as taught by Koepke for the purpose of compressing aircraft data to reduce a volume of data maintained in memory.

Regarding claim 17, claim 17 is interpreted and rejected the same as claim 7 above.
Regarding claim 18, claim 18 is interpreted and rejected the same as claim 8 above.
Regarding claim 19, claim 19 is interpreted and rejected the same as claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Angus et al., (Angus US 20150334113).  

Regarding claim 10, Spero teaches the helmet system of claim 9, but is silent on being configured to encrypt the aircraft data after compression and prior to being written to nonvolatile memory of the data storage system. Struttmann from an analogous art teaches the concept of encrypting data after compression and prior to being written to the data storage system (values written to secure storage may be subject to various types of encoding prior to write operations… and   sequences of values are analyzed to identify frequencies with which sequences occur, 

Regarding claim 20, claim 20 is interpreted and rejected the same as claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684